UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1270


MICHAEL C. WORSHAM,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 026210-16)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Craig Worsham, Appellant Pro Se. Janet A. Bradley, Bruce R. Ellisen, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Craig Worsham appeals the tax court’s orders upholding the

commissioner’s determinations of deficiencies and additions to tax in Worsham’s income

tax for the 2005, 2007, 2008, 2009, and 2010 tax years and imposing sanctions on Worsham

pursuant to 11 U.S.C. § 6673. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the tax court. Worsham v. Comm’r of

Internal Revenue, No. 026210-16 (T.C. Oct. 1, 2019, Dec. 3, 2019, & Jan. 31, 2020). We

deny the Commissioner’s motion for sanctions. We deny Worsham’s motion for oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2